[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________                  FILED
                                                          U.S. COURT OF APPEALS
                               No. 09-15665                 ELEVENTH CIRCUIT
                                                                JULY 7, 2010
                           Non-Argument Calendar
                                                                 JOHN LEY
                         ________________________
                                                                  CLERK

                    D. C. Docket No. 07-00015-CV-WTM-5

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

GREG DOUGLAS,

                                                            Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                     for the Southern District of Georgia
                       _________________________

                                 (July 7, 2010)

Before TJOFLAT, EDMONDSON and BIRCH, Circuit Judges.

PER CURIAM:

     Greg Douglas appeals his conviction for conspiracy to possess with intent to
distribute, and to distribute, 5 kilograms or more of cocaine hydrochloride, or 500

grams or more of methamphetamine. In his brief, he argues that the district court

abused its discretion in admitting the testimony of Vincent Johnson regarding

Douglas’s prior cocaine sales because the testimony constituted evidence of prior

bad acts inadmissible under Federal Rule of Evidence 404(b), rather than evidence

tending to establish his involvement in the charged conspiracy. We affirm.

      “The district court has broad discretion to determine the admissibility of

evidence, and we will not disturb the court’s judgment absent a clear abuse of

discretion.” United States v. McLean, 138 F.3d 1398, 1403 (11th Cir. 1998). Rule

404(b) makes evidence of “other crimes, wrongs, or acts” inadmissible “to prove

the character of a person in order to show action in conformity therewith.” Fed. R.

Evid. 404(b). Such “other crimes” evidence is not inadmissible, however, when it

establishes “(1) an uncharged offense which arose out of the same transaction or

series of transactions as the charged offense, (2) [is] necessary to complete the

story of the crime, or (3) [is] inextricably intertwined with the evidence regarding

the charged offense.” McLean, 138 F.3d at 1403. “Evidence, not part of the crime

charged but pertaining to the chain of events explaining the context . . . of the

crime, is properly admitted if linked in time and circumstances with the charged

crime, or forms an integral and natural part of an account of the crime, or is



                                           2
necessary to complete the story of the crime for the jury.” Id. at 1403-04 (holding

evidence of the operation of, and defendant’s involvement in, a drug organization

was properly admitted because it explained why the defendant was targeted in the

investigation, explained his relationship with and established the credibility of a

confidential informant, and explained the alleged goal of the conspiracy, and thus,

was inextricably intertwined with the evidence of the charged offense of

conspiracy to possess with intent to distribute crack cocaine); United States v.

Ramsdale, 61 F.3d 825, 830 (11th Cir. 1995) (holding evidence of possession of

the drug the defendant was charged with conspiring to manufacture, during the

time period alleged in the indictment, and under circumstances suggesting drug

trafficking, was not extrinsic evidence under Rule 404(b) since it was inextricably

intertwined with evidence of the charged offense, and was necessary to complete

the story of the defendant’s role in the charged offense).

       Some of the overt acts established by Johnson’s testimony overlapped with

the period of Douglas’s involvement in the charged conspiracy; to that extent, the

testimony depicting those acts was properly before the jury. See Campa, 529 F.3d

at 1002. To the extent some of the acts occurred outside the period of Douglas’s

involvement in the conspiracy, the testimony depicting them was admissible since

it was necessary to establish Douglas’s role in the charged conspiracy, his



                                           3
relationship with Johnson , Johnson’s credibility, and because it was closely linked

in time and circumstances to the charged conspiracy. See McLean, 138 F.3d at

1403-04; Ramsdale, 61 F.3d at 830. Douglas’s argument that the district court

abused its discretion in admitting the challenged testimony accordingly fails.

      AFFIRMED.




                                          4